The judgment of the court was pronounced by
Slidell, J,
The defendant obtained an order of appeal, and signed an appeal bond for $175, the amount mentioned in the order of court, in which bond Fisher is named as surety. Fisher did not not sign the bond ; but on the back of the bond his signature appears toa memorandum in these words: “lam security for W. E. Driggs for costs only on the within appeal bond, but not for the principal.”* This obligation is too vague and informal to satisfy the requisitions of the Code; and the motion to dismiss must prevail.†

Appeal dismissed.


 The judgment was in favor of the defendant for $74, with interest at five per cent a year, for less than five months. A suspensive appeal was allowed to tho plaintiff on his giving bond, with surety, for $175, with the conditions required by law.


 A decision was rendered at the same time, dismissing, for the same reason, an appeal by the defendant in the case of Van Rennselaer v. Driggs.